Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,328,897 B1 to Nabbe et al (“Nabbe”).

Regarding claim 1, Nabbe teaches a method to initiate remote control of a vehicle (100 or 200), the method comprising: receiving, via a processor (910; note col. 28,lines 42 – 62), an indication (request) that a manual drive sequence should be initiated (by way of remote control request module 222) by a remotely located data center (260; see fig. 2); and based on the indication, via the processor, initiating the manual drive sequence such that the data center can remotely control the vehicle (figs. 1 - 2; summary; col. 7, lines 37 - 53; col. 9, lines 54 – 60; col. col. 10, line 57 – col. 11, line 50 at least).

Regarding claim 2, Nabbe’s teaching, wherein the manual drive sequence enables an advisor (via user interface 115) to remotely control the vehicle from the data center (col. 4, lines 38 – 55 at least).

Regarding claim 3, Nabbe’s teaching, wherein the indication is provided by a vehicle sensor module (VSM) of the vehicle, wherein the indication corresponds to a malfunctioning (condition/event/not meeting threshold value) of one or more vehicle systems (col. 4, lines 4 – 11; col. 14, line 59 – col. 15, line 11 at least).

Regarding claim 4, Nabbe’s teaching, wherein the indication is provided by a biometrics device (module 122/sensor 114) configured to monitor the physical health of one or more vehicle passengers (col. 1 – 45; col. 6, line 60 – col. 7, line 20), wherein the indication corresponds to a failing health of the one or more vehicle passengers (col. 6, lines 1 – 32 at least).

Regarding claim 5, Nabbe’s teaching, wherein the biometrics device is included in a mobile computing device (900) of the one or more vehicle passengers (col. 27, line 58 - col. 28, line 29; col. 29, lines 51 – 65).

Regarding claim 6, Nabbe’s teaching, wherein the indication is provided by one or more vehicle passengers (occupant) via a button/control (interface 115) installed in the vehicle (col. 4, lines 25 – 55 at least).

Regarding claim 7, Nabbe’s teaching, wherein the indication is provided by an automated driving system (ADS) – (col. 1, lines 20 – 30; col. 4, lines 12 – 24; col. 5, lines 8 – 22 at least) wherein the indication 

Regarding claim 8, Nabbe teaches a system to initiate remote control of a vehicle (100 or 200), the system comprising: a memory configured to comprise one or more executable instructions and a processor (910) configured to execute the executable instructions (note col. 28,lines 42 – 62; col. 29, line 66 – col. 30, line 15), wherein the executable instructions enable the processor to carry out the following steps: 19P049657-US-NPreceiving an indication (request) that a manual drive sequence should be initiated (by way of remote control request module 222) by a remotely located data center (260; see fig. 2); and based on the indication, initiating the manual drive sequence such that the data center can remotely control the vehicle (figs. 1 - 2; summary; col. 7, lines 37 - 53; col. 9, lines 54 – 60; col. col. 10, line 57 – col. 11, line 50 at least).

Regarding claim 9, Nabbe’s teaching, wherein the manual drive sequence enables an advisor (via user interface 115) to remotely control the vehicle from the data center (col. 4, lines 38 – 55 at least).



Regarding claim 11, Nabbe’s teaching, wherein the indication is provided by a biometrics device (module 122/sensor 114) configured to monitor the physical health of one or more vehicle passengers (col. 1 – 45; col. 6, line 60 – col. 7, line 20), wherein the indication corresponds to a failing health of the one or more vehicle passengers (col. 6, lines 1 – 32 at least).

Regarding claim 12, Nabbe’s teaching, wherein the biometrics device is included in a mobile computing device (900) of the one or more vehicle passengers (col. 27, line 58 - col. 28, line 29; col. 29, lines 51 – 65).

Regarding claim 13, Nabbe’s teaching, wherein the indication is provided by one or more vehicle passengers (occupant) via a button/control (interface 115) installed in the vehicle (col. 4, lines 25 – 55 at least).

Regarding claim 14, Nabbe’s teaching, wherein the indication is provided by an automated driving system (ADS) – (col. 1, lines 20 – 30; col. 4, lines 12 – 24; col. 5, lines 8 – 22 at least) wherein the indication corresponds to the driving conditions of the environment surrounding the vehicle (col. 4, lines 56 – 67 at least).

Regarding claim 15, Nabbe teaches a non-transitory and machine-readable medium having stored thereon executable instructions (col. 28, lines 42 – 62 and col. 29, line 66 – col. 30, line 15) adapted to initiate remote control of a vehicle (100 or 200), which when provided to a processor (910) and executed thereby, causes the processor to carry out the following steps: receiving an indication (request) that a manual drive sequence should be initiated (by way of remote control request module 222) by a remotely located data center (260; see fig. 2); and based on the indication, initiating the manual drive sequence such that the data center can remotely control the vehicle (figs. 1 - 2; summary; col. 7, lines 37 - 53; col. 9, lines 54 – 60; col. col. 10, line 57 – col. 11, line 50 at least).



Regarding claim 17, Nabbe’s teaching, wherein the indication is provided by a vehicle sensor module (VSM) of the vehicle, wherein the indication corresponds to a malfunctioning (condition/event/not meeting threshold value) of one or more vehicle systems (col. 4, lines 4 – 11; col. 14, line 59 – col. 15, line 11 at least).

Regarding claim 18, Nabbe’s teaching, wherein the indication is provided by a biometrics device (module 122/sensor 114) configured to monitor the physical health of one or more vehicle passengers (col. 1 – 45; col. 6, line 60 – col. 7, line 20), wherein the indication corresponds to a failing health of the one or more vehicle passengers (col. 6, lines 1 – 32 at least).

Regarding claim 19, Nabbe’s teaching, wherein the indication is provided by one or more vehicle passengers (occupant) via a button/control (interface 115) installed in the vehicle (col. 4, lines 25 – 55 at least).

Regarding claim 20, Nabbe’s teaching, wherein the indication is provided by an automated driving system (ADS) – (col. 1, lines 20 – 30; col. 4, lines 12 – 24; col. 5, lines 8 – 22 at least) wherein the indication corresponds to the driving conditions of the environment surrounding the vehicle (col. 4, lines 56 – 67 at least).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668